Title: To George Washington from a Board of General Officers, 1 April 1779
From: Board of General Officers
To: Washington, George


Sir
Camp Middle Brook April 1st 1779.
The board of General Officers to whom your Excellency referr’d the settlement of the rank of Majors Mentges, Murray, & Nicholls, beg leave to report.
That from an examination of the parties it appears, That the Committee of Arrangement from Congress at White plains assisted by B. G. Wayne did arrange the above Gentlemen as follows Viz.
Mentges
Murray
Nicholls
That it also appears by a certificate produced by Major Nicholls sign’d P. Scull secretary to the board of War, “That Lt Colonel Nicholls’s Commission in an arrangement Sent to his Excellency the Commander Cheif is dated October 1778.” Major Nicholls asserts the promotion was made by the board of War. Major Mentges denies it, and asserts The board of War inform’d him they knew nothing of the alteration, and that it was not made by them.
The board of General Officers beg leave to recommend to your Excellency to write to the board of War and inquire by whom the Arrangement made at White plains was alter’d, upon what principle, and by what authority the promotion was made.
Stirling, M.G.W. Smallwood B.G.H. Knox B.G. ArtilleryP: Muhlenberg B.G.
